DAUKSCH, Judge.
After the father was awarded custody of his son in a dissolution judgment the moth*384er complained she was unable to visit with her son since the father moved from Bro-ward County to Port Walton Beach, Florida. She petitioned the court “. . . for an order modifying and extending the visitation rights . . . ” The father did not appear at the hearing on the mother’s petition and the court entered an Order changing the custody from the father to the mother.
The trial court has no authority to change the custody, absent an emergency for the welfare of a child in imminent need, unless a properly pleaded petition for change of custody is filed and the respondent given an opportunity to respond to the request for change of custody and a hearing had. if called for, with the necessary proof adduced. DeWalt v. DeWalt, 305 So.2d 792 (Fla. 4th DCA 1975).
The Order changing custody is REVERSED.
ALDERMAN, C. J., and MOORE, J., concur.